Citation Nr: 1500156	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  09-28 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Bordewyk, Alicia R.


INTRODUCTION

The Veteran had active service from December 1968 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Wichita, Kansas, that denied the above claimed benefits.

In October 2010, the Veteran testified at a personal hearing over which the undersigned presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
This matter was previously before the Board in March 2011 at which time it was remanded for additional development.  It is now returned to the Board. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of service connection for bilateral sensorineural hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDING OF FACT

The Veteran has current tinnitus as the result of noise exposure during active service.  

CONCLUSION OF LAW

The criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION


VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service connection for tinnitus.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection for Tinnitus

The Veteran contends that he has manifested tinnitus as a result of noise exposure during active service, including from weapons fire, aircraft noise, and noise from his duties as an air traffic controller.  His Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214) confirms his training and service as an air traffic controller, his service in the Republic of Vietnam (Vietnam), and his expert badges with two types of rifles.  Therefore, his exposure to acoustic trauma during service is conceded.  

Upon VA examination in April 2011 and May 2014, tinnitus was diagnosed based upon the Veteran's subjective complaints.  The opinions regarding etiology as provided by each examiner have been determined to be inadequate as they are based on a lack of evidence of medical treatment during service.  The United States Court of Appeals for Veterans Claims (Court) has held that a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

The Veteran reported during the Board hearing that while he did not remember exactly when the ringing in his ear began, he thought it was during service.  He explained that during service, he was exposed to significant noise without hearing protection, and, while he was also exposed to noise post-discharge, he had always had hearing protection after service.  

The Board finds the Veteran is competent to report such noise exposure and finds his statements regarding the in-service noise exposure without hearing protection to be credible and consistent with the circumstances of his service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation).  In addition, while he cannot recall specifically when the tinnitus began, the fact that he was exposed to significant noise during service without hearing protection and that he had hearing protection post-service is highly probative.  

Therefore, given the Veteran's competent and credible testimony and resolving all doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted. 


ORDER

Service connection for tinnitus is granted.  


REMAND

In its April 2014 VA examination, the Board requested that a VA examination and opinion regarding the etiology of the Veteran's hearing loss to be obtained from an otolaryngologist.  The subsequent VA examination in May 2014 was provided by an audiologist.  There is no indication in the claims file that the requested examination by the requested specialist was not possible.  

As the Board's April 2014 remand order has not been complied with, remand of the issue is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  An examination and opinion as to the etiology of the Veteran's bilateral hearing loss must be obtained from an otolaryngologist.  

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his bilateral hearing loss should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  Once all necessary development has been completed, the agency of original jurisdiction shall schedule the Veteran for a VA examination with an otolaryngologist to determine whether the current bilateral hearing loss disability is related to service.  

The claims file, including this remand and any relevant records contained in the virtual system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner is requested to provide an opinion as to whether it is at least as likely as not that current bilateral hearing loss disability had onset in service or is otherwise related to a disease or injury in service, to specifically include from exposure to hazardous noise as an air traffic controller and weapons fire, which has been conceded by VA as involving a "Highly Probable" likely of exposure to hazardous noise.  

In offering this impression, the examiner must acknowledge and discuss the Veteran's reports as to the onset of his hearing problems.  Regarding the basis for the opinion the examiner must comment on the likelihood that the asserted incidents of loud noise experienced during service resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift during service.  If the examiner finds auditory hair cell damage to be a likely result of the in service noise exposure, then the examiner shall comment on the likelihood that such damaged auditory hair cells would result in a greater permanent hearing loss than otherwise would be manifest.  

The examiner must acknowledge the Veteran's contention that while on active duty, he did not wear any hearing protection while being exposed to loud noises but that after service he wore hearing protection when he was around loud noises.

The absence of evidence of treatment for bilateral hearing loss in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner must provide reasons for the opinions that 
take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.  The examiner must provide a rationale for each opinion given.

2.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  The agency of original jurisdiction will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time must be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


